Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Schierman on 7/15/22.
The application has been amended as follows: 
Claim 20: A microelectronic device, comprising: a lower deck comprising a first array of pillars comprising memory cells; and an upper deck overlying the lower deck and comprising a second array of pillars comprising additional memory cells, at least some pillars of the first array of pillars exhibiting bending adjacent an interface between the lower deck and the upper deck, and along the interface, pillars of the second array of pillars aligning with pillars of the first array of pillars, wherein neighboring pillars, of the first array of pillars, are laterally spaced from one another, along a base of the first array of pillars, by a different distance than a distance laterally spacing neighboring pillars of the second array of pillars from one another along the interface.
Claim 22:  CANCELLED

	Reasons for Allowance
Claims 1-21 and 23-25 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 15, 20, and 24, specifically have a lower and an upper deck of memory stacks and wherein the density of the pillars extending through the upper and lower stacks are different.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814